Case 4:19-cr-00271-SDJ-KPJ Document 129 Filed 06/11/20 Page 1 of 10 PageID #: 1160



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTER DISTRICT OF TEXAS
                                    SHERMAN DIVISION
                                                                                 CLERK, U.S. DISTRICT COURT
                                                                                 EASTERN DISTRICT OF TEX S
    UNITED STATES OF AMERICA                          §
                                                      § SEALED
    v.                                                §
                                                      § No. 4:19CR271
                                                      § Judge Jordan
                                                      §
                                                      §


                                                                                     JUN 1 1 2020
                                                                                CLERK, U.S. DISTRICT COURT
                           SECOND SUPERSEDING INDICTMENT
                                                                                EASTERN DISTRICT OF TEXAS
  THE UNITED STATES GRAND JURY CHARGES:

                                         Count One

                                                     Violation: 21 U.S.C. § 846 (Conspiracy
                                                     to Possess with the Intent to Distribute
                                                     and Distribution of Cathinone) and 18
                                                     U.S.C. § 2 (Aiding and Abetting)

          That from sometime in or about 2015, and continuously thereafter up to and

  including the date of this Second Su erseding Indictment, in the Eastern District of

  Texas and elsewhere,




  Second Superseding Indictment Page 1
Case 4:19-cr-00271-SDJ-KPJ Document 129 Filed 06/11/20 Page 2 of 10 PageID #: 1161



   defendants, aided and abetted by each other and others, did knowingly and

   intentionally combine, conspire, and agree with each other and other persons known

   and unknown to the United States Grand Jury, to knowingly and intentionally

   distribute and possess with the intent to distribute a mixture or substance containing

   a detectable amount of cathinone, a violation of 21 U.S.C. § 841(a)(1).

           In violation of 21 U.S.C. § 846 and 18 U.S.C. § 2.

                                           Count Two

                                                    Violation: 21 U.S.C. § 841(a)(1)
                                                    (Possession with the Intent to Distribute
                                                    and Distribution of Cathinone) 18 U.S.C.
                                                    § 2 (Aiding and Abetting)

          That from sometime in or about 2015, and continuously thereafter up to and

   including the date of this Second Superseding Indictment, in the Eastern District of Texas

   and elsewhere,




  defendants, aided and abetted by each other, did knowingly and intentionally distribute and

  possess with the intent to distribute a mixture or substance containing a detectable amount

  of cathinone, a violation of 21 U.S.C. § 841(a)(1).

          In violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2.




  Second Superseding Indictment - Page 2
Case 4:19-cr-00271-SDJ-KPJ Document 129 Filed 06/11/20 Page 3 of 10 PageID #: 1162



                                           Count Three

                                                    Violation: 18 U.S.C. §§ 1956(h) and 2
                                                    (Conspiracy to Commit Money
                                                    Laundering and Aiding and Abetting)

          That from sometime in or about 2015, and continuously thereafter up to and

   including the date of the Second Superseding Indictment, in the Eastern District of Te as

   and elsewhere,




   defendants, aided and abetted by each other, did knowingly combine, conspire, and agree

   together and with each other and with other persons known and unknown to the grand

  jury to commit offenses against the United States in violation of 18 U.S.C. §§ 1956 and

   1957, to wit:

          1. To knowingly conduct and attempt to conduct a financial transaction

   affecting interstate and foreign commerce, which involved the proceeds of a specified

  unlawful activity, that is, Conspiracy to Possess with the Intent to Distribute and

  Distribution of Controlled Substance(s) and Possession with the Intent to Distribute and

  Distribution of Controlled Substance(s) with the intent to promote the carrying on of

  specified unlawful activity, that is Conspiracy to Possess with the Intent to Distribute and

  Distribution of Controlled Substance(s) and Possession with the Intent to Distribute and

  Distribution of Controlled Substance(s), and that while conducting and attempting to


  Second Superseding Indictment - Page 3
Case 4:19-cr-00271-SDJ-KPJ Document 129 Filed 06/11/20 Page 4 of 10 PageID #: 1163



   conduct such financial transaction knew that the property involved in the financial

   transaction represented the proceeds of some form of unlawful activity in violation of 18

   U.S.C. § 1956(a)(l)(A)(i); and

          2. To knowingly conduct and attempt to conduct financial transactions

   affecting interstate commerce and foreign commerce, which transactions involved the

  proceeds of specified unlawful activity, that is, Conspiracy to Possess with the Intent to

  Distribute and Distribution of Controlled Substance(s) and Possession with the Intent to

  Distribute and Distribution of Controlled Substance(s) knowing that the transactions were

  designed in whole or in part to conceal and disguise the nature, location, source,

  ownership, and control of the proceeds of specified unlawful activity, and that while

  conducting and attempting to conduct such financial transactions, knew that the property

  involved in the financial transactions represented the proceeds of some form of unlawful

  activity, in violation of 18 U.S.C. § 1956(a)(l)(B)(i); and

          3. To transport, transmit and transfer and attempt to transport, transmit and

  transfer a monetary instrument and funds from a place in the United States to and through

  a place outside the United States with the intent to promote the carrying on of specified

  unlawful activity, in violation of 18 U.S.C. § 1956(a)(2)(A); and

          4. To transport, transmit, and transfer, and attempt to transport, transmit, and


  transfer a monetary instrument or funds involving the proceeds of specified unlawful

  activity, that is, Conspiracy to Possess with the Intent to Distribute and Distribution of

  Controlled Substance(s) and Possession with the Intent to Distribute and Distribution of


  Second Superseding Indictment - Page 4
Case 4:19-cr-00271-SDJ-KPJ Document 129 Filed 06/11/20 Page 5 of 10 PageID #: 1164



   Controlled Substance(s), from a place in the United States to or through a place outside

   the United States, knowing that the funds involved in the transportation, transmission,

   and transfer represented the proceeds of some form of unlawful activity and knowing that

   such transportation, transmission, and transfer was designed in whole or in part to

   conceal and disguise the nature, location, source, ownership and control of the proceeds


   of specified unlawful activity, in violation of 18 U.S.C. § 1956(a)(2)(B)(i).

          5. To transport, transmit, and transfer, and attempt to transport, transmit, and

  transfer a monetary instrument of funds involving the proceeds of specified unlawful

  activity, that is, Conspiracy to Possess with the Intent to Distribute and Distribution of

  Controlled Substance(s) and Possession with the Intent to Distribute and Distribution of

  Controlled Substance(s) from a place in the United States to or through a place outside

  the United States, knowing that the funds involved in the transportation, transmission,

  and transfer represented the proceeds of some form of unlawful activity and knowing that

  such transportation, transmission, and transfer was designed in whole or in part to avoid a

  transaction reporting requirement under State or Federal law, in violation of 18 U.S.C.

  § 1956(a)(2)(B)(ii).
          All in violation of 18 U.S.C. § 1956(h).




  Second Superseding Indictment - Page 5
Case 4:19-cr-00271-SDJ-KPJ Document 129 Filed 06/11/20 Page 6 of 10 PageID #: 1165



                                         Count Four

                                                      Violation: 21 U.S.C. § 848(a)
                                                      (Continuing Criminal Enterprise)

          That from sometime in or about 2015, and continuously thereafter up to and

   including the date of this Second Superseding Indictment, in the Eastern District of

   Texas and elsewhere,


   defendant herein did unlawfully, knowingly and intentionally engage in a continuing

   criminal enterprise in that he unlawfully, knowingly and intentionally violated 21

   U.S.C. § 846, which violation includes, but is not limited to, the violations alleged in

   Counts One and Two of this Second Superseding Indictment; that is: Conspiracy to

  Possess with the Intent to Distribute and Distribution of a mixture or substance

   containing a detectable amount of cathinone and Distribution or Possession with the

   Intent to Distribute a mixture or substance containing a detectable amount of

   cathinone and which violation was part of a continuing series of violations of the

   Controlled Substances Act, 21 U.S.C. § 801, et seq., undertaken in concert with at


  least five other persons with respect to whom the defendant occupied a position of

  organizer, supervisor, and any position of management, and from which such

   continuing series of violations the defendant obtained substantial income and

  resources.


         In violation of 21 U.S.C. § 848(a).




  Second Superseding Indictment Page 6
Case 4:19-cr-00271-SDJ-KPJ Document 129 Filed 06/11/20 Page 7 of 10 PageID #: 1166



             NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE
              Criminal Forfeiture Pursuant to 18 U.S.C. § 982 and 21 U.S.C. § 853

          As a result of committing the offenses charged in this Second Superseding

   Indictment, the defendants shall forfeit to the United States, pursuant to 18 U.S.C. § 982

   and 21 U.S.C. § 853, all property used to co it or facilitate the offenses, proceeds from

  the offenses, and property derived from proceeds obtained directly or indirectly from the

   offenses, including but not limited to the following:

  Real Property

          All that lot or parcel of land, together with buildings, improvements, fixtures,

   attachments and easements located in Collin County, Texas at 1707 Summerfield, Allen,

  Te as, more fully described as Orchards Phase 2, Blk I, Lot 19.

  Substitute Assets

         Moreover, if, as a result of any act or omission of any defendants, any property

  subject to forfeiture:

                 (a) cannot be located upon the exercise of due diligence;

                 (b) has been transferred or sold to, or deposited with a third person;

                 (c) has been placed beyond the jurisdiction of the court;

                 (d) has been substantially diminished in value; or

                 (e) has been commingled with other property which cannot be

                           subdivided without difficulty;

         The United States intends to seek forfeiture of any other property of the

  defendants up to the value of the forfeitable property, including but not limited to all

  Second Superseding Indictment Page 7
Case 4:19-cr-00271-SDJ-KPJ Document 129 Filed 06/11/20 Page 8 of 10 PageID #: 1167




   property, both real and personal owned by the defendants. As a result of the commission

   of the offenses alleged in this Second Superseding Indictment, any and all interest that

   the defendants has in any such property is vested in and forfeited to the United States.


                                                    A TRUE BILL




                                                    GRAND JURY FOREPERSON

   STEPHEN J. COX
  UNITED STATES ATTORNEY




  HEATHER HARRIS RATTAN Date
  Assistant United States Attorney




  Second Superseding Indictment
  Page 2
Case 4:19-cr-00271-SDJ-KPJ Document 129 Filed 06/11/20 Page 9 of 10 PageID #: 1168




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

    UNITED STATES OF AMERICA §
                                                    §           SEALED
    v-                             §
                                                               No. 4:19CR271
                                                               Judge Jordan




                                   NOTICE OF PENALTY

                                        Count One


  Violation:                21 U.S.C. § 846

  Penalty:                  Not more than twenty years imprisonment, a fine not to
                            exceed $ 1 million, or both; supervised release of at least 3
                            years;

  Special Assessment:       $100.00

                                        Count Two


  Violation:                21 U.S.C. § 841(a)(1)

  Penalty:                  Not more than twenty years imprisonment, a fine not to
                            exceed $ 1 million, or both; supervised release of at least 3
                            years;

  Special Assessment:       $100.00




  Notice of Penalty
  Page 1
Case 4:19-cr-00271-SDJ-KPJ Document 129 Filed 06/11/20 Page 10 of 10 PageID #: 1169




                                     Count Three



  Violation:              18U.S.C. § 1956(h)

  Penalty:                Not more than twenty years imprisonment, a fine not to
                          exceed $250,000, or both; supervised release of at least 3
                          years;

   Special Assessment:    $100.00

                                     Count Four



   Violation:             21 U.S.C. § 848(a)

   Penalty:               Not less than twenty years and not more than life
                          imprisonment, a fine not to exceed $2 million, or both;
                          supervised release of at least 8 years;

   Special Assessment:     $100.00




    Notice of Penalty
    Page 2
